                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:19-cv-00016-MR


RONALD MCCLARY,             )
                            )
              Plaintiff,    )
                            )
     vs.                    )                   ORDER
                            )
MICHAEL BUTLER,             )
                            )
              Defendant.    )
___________________________ )

      THIS MATTER comes before the Court on Plaintiff’s “Motions for

Leave Judicial Notice” [Docs. 64, 65] and “Motion to Compel Motion to Seal”

[Doc. 66].

I.    BACKGROUND

      Pro se Plaintiff Ronald McClary (“Plaintiff”) is a North Carolina state

inmate currently incarcerated at Tabor Correctional Institution in Tabor City,

North Carolina. He filed this action on February 11, 2019, pursuant to 42

U.S.C. § 1983. [Doc. 1]. In his original Complaint, Plaintiff alleged that, on

May 14, 2018, Defendant Michael Butler, identified as an officer at Alexander

Correctional Institution (“Alexander”), violated his Eighth Amendment rights

under the U.S. Constitution when Defendant Butler sexually assaulted

Plaintiff by grabbing and squeezing Plaintiff’s testicles. [Doc. 1 at 4-5].


        Case 5:19-cv-00016-MR Document 68 Filed 03/10/21 Page 1 of 6
Plaintiff alleged that the assault caused Plaintiff “pain” and that Plaintiff was

not allowed to “go to medical” after the incident. [Id. at 5].

       Plaintiff’s Complaint survived initial review.1 [Doc. 25]. Defendant

Butler answered Plaintiff’s Complaint.             [Doc. 56].     The Court entered a

Pretrial Order and Case Management Plan (PTOCMP) appointing the North

Carolina Prisoner Legal Services (NCPLS) as counsel for Plaintiff for the

limited purpose of conducting discovery in this matter. [Doc. 57].                       The

PTOCMP set the discovery completion deadline as February 25, 2021 and

the dispositive motions’ deadline as March 29, 2021. [Id.]. On February 10,

2021, Plaintiff’s NCPLS counsel advised the Court that he had assisted

Plaintiff in conducting discovery and that, in his opinion, the appointment of

counsel was not required in this action. [Doc. 61]. The Court then granted

NCPLS counsel’s motion to withdraw as Plaintiff’s attorney. [Docs. 62, 63].




1Plaintiff filed an Amended Complaint attempting to add another Defendant. The Court
reviewed the Amended Complaint pursuant to 28 U.S.C. §§ 1915(e) and 1915A and found
that Plaintiff had failed to state a claim upon which relief could be granted. [Docs. 31, 34].
The Court allowed Plaintiff the opportunity to amend his Complaint to assert all the claims
Plaintiff intended to bring against all the Defendants he intended to sue. [Doc. 34]. On
May 4, 2020, Plaintiff filed a Second Amended Complaint in which he named only Michael
Butler as a Defendant and essentially realleged the same facts as in his original
Complaint. [Doc. 37]. On May 26, 2020, the Court reviewed the Second Amended
Complaint under 28 U.S.C. §§ 1915(e) and 1915A and allowed it to proceed. [Doc. 39].
                                              2

         Case 5:19-cv-00016-MR Document 68 Filed 03/10/21 Page 2 of 6
II.    PLAINTIFF’S “MOTION[S] FOR LEAVE JUDICIAL NOTICE”

       Plaintiff now moves for “leave of court to inform the court the defendant

has offered a (false) video in the discovery request and it is mens rea.” [Doc.

64; see Doc. 65].      As noted, Plaintiff alleges that the incident at issue

occurred on May 14, 2018. Plaintiff contends that Defendant produced a

video in discovery containing footage from May 18, 2018. [See Doc. 65 at

4]. Plaintiff claims this video is “false.” [See Docs. 64, 65]. Plaintiff states,

that although he has not viewed the video from May 18, 2018, he “can [prove]

by demonstrative evidence that said video is absolutely false.” [Doc. 64 at

6]. Plaintiff claims that defense counsel intended to “mislead the court” with

the video. [Doc. 64 at 3, 6]. Plaintiff also requests that the Court order that

Plaintiff be allowed to view this video. [Doc. 65 at 2]. The Court will deny

Plaintiff’s motions for leave except for Plaintiff’s request to view the video. If,

after viewing the video, Plaintiff still believes it is “false,” Plaintiff may address

the video in his summary judgment submissions.

III.   PLAINTIFF’S “MOTION TO COMPEL MOTION TO SEAL”

       Plaintiff also moves the Court “to order certain documents not offered

during discovery request” and includes a list of documents that he seeks.

[Doc. 66 at 1]. Plaintiff also asks the Court to seal certain documents he

submitted with his motion to compel. [Id.]. As to his motion to compel,


                                          3

         Case 5:19-cv-00016-MR Document 68 Filed 03/10/21 Page 3 of 6
Plaintiff does not include copies of any disputed discovery requests with his

motion, nor does he certify that he attempted in good faith to resolve the

discovery dispute before engaging the Court’s assistance as required by

Federal Rule of Civil Procedure 37(a)(1).           Furthermore, the discovery

deadline expired before Plaintiff filed his motion to compel and Plaintiff has

not sought an extension of the discovery deadline. The Court, therefore, will

deny Plaintiff’s motion to compel.

      As to Plaintiff’s motion to seal, it appears Plaintiff wants the Court to

seal letters he submitted with his motion to compel that were written between

Plaintiff and his attorney. [See Doc. 66 at 6-9]. Plaintiff states that he

submitted these letters “to get to the truth,” but that the letters are confidential

and that he wants them sealed. [Doc. 66 at 2]. Before sealing a court

document, the Court must “(1) provide public notice of the request to seal

and allow interested parties a reasonable opportunity to object, (2) consider

less drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000). In the present case, the public has been provided with

adequate notice and an opportunity to object to Plaintiff’s motion. Plaintiff

filed his motion of March 4, 2021, and it has been accessible through the


                                         4

        Case 5:19-cv-00016-MR Document 68 Filed 03/10/21 Page 4 of 6
Court’s electronic case filing system since that time. Plaintiff, however, has

not demonstrated that the subject letters contain sensitive information and

that the public’s right of access to such information is substantially

outweighed by the Plaintiff’s competing interest in protecting the details of

such information. By providing these letters with his motion, Plaintiff waived

that attorney client privilege at least with respect to the content of these

letters. Sealing them does not restore that privilege and Plaintiff states no

other grounds for sealing the letters. As such, the Court will deny Plaintiff’s

motion to seal.

IV.   CONCLUSION

      For the foregoing reasons, Plaintiff’s motions will be denied except that

the Court will order that Plaintiff be allowed to view any videos produced by

Defendant in discovery in this matter.

                                 ORDER
      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Leave [Doc.

65] is GRANTED insofar as Plaintiff shall be allowed to view any videos

produced by Defendant in discovery in this matter. Any other relief sought

in Plaintiff’s Motion for Leave [Doc. 65] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave [Doc. 64]

and Plaintiff’s “Motion to Compel Motion to Seal” [Doc. 66] are DENIED.


                                         5

        Case 5:19-cv-00016-MR Document 68 Filed 03/10/21 Page 5 of 6
      IT IS FURTHER ORDERED that the Warden at Tabor Correctional

Institution (or at Plaintiff’s current place of incarceration) shall arrange for

Plaintiff to view the subject video within twenty-one (21) days of this Order

and that defense counsel shall ensure that a copy of any videos produced

by Defendant in discovery in this matter are available for Plaintiff to view at

the appropriate time.

      The Clerk is instructed to mail a copy of this Order to the Warden at

Tabor Correctional Institution.

      IT IS SO ORDERED.
                                  Signed: March 10, 2021




                                        6

        Case 5:19-cv-00016-MR Document 68 Filed 03/10/21 Page 6 of 6
